cca_2018120210520320 id uilc number release date from sent friday february am to cc bcc subject re protective refund claim - gift_tax you asked whether protective refund claims can be made with respect to gift_taxes exam recently denied such a claim because it stemmed from the gift_tax we conclude that protective refund claims can be made with respect to gift_taxes you found some materials that involve gift_tax and protective refund claims similarly we found a cca that involves gift_tax and protective refund claims see cca there are irm provisions that address protective refund claims see eg irm and case law that goes beyond what’s in the irm see cca the requirements for a protective refund claim were set out long ago in 314_us_186 we have not found anything that specifically considers whether protective refund claims can be used for gift_taxes and certainly nothing that excludes gift_taxes from protective refund claims in addition you note that exam has not denied or allowed the protective estate_tax refund claim but denied the gift_tax claim for no reason other than that it relates to gift_tax we don’t see that there was a basis for having done so if you would like to discuss this further please contact me
